 1                            UNITED STATES DISTRICT COURT
 2
                                     DISTRICT OF NEVADA
 3

 4
     THE SHOPPES AT THE PALAZZO, LLC, ) Case No.: 2:18-CV-01898-RCJ-NJK
 5   a Delaware limited liability company, )
                                           ) ORDER SETTING TELEPHONIC
 6                                         ) STATUS CONFERENCE
                          Plaintiff,       )
 7                                         )
     vs.                                   )
 8                                         )
                                           )
 9   PREMIER COSMETICS                     )
     LABORATORIES, LTD., D/B/A TRESOR )
10   RARE, a Georgia corporation,          )
                                           )
11                                         )
                          Defendant.       )
12

13
           The parties have filed a Notice of Expected Settlement and Request for Status
14

15   Conference (ECF No. 54). Accordingly,

16         IT IS HEREBY ORDERED that a Telephonic Status Conference is set for 09:00
17
     A.M., Tuesday, September 17, 2019, in Las Vegas Courtroom 4B, before Judge Robert
18
     C. Jones.
19

20
           IT IS FURTHER ORDERED that counsel shall dial from a land line into the AT&T

21   Meet-Me-Line (1-888-675-2535); Access Code No.: 2900398; and Security Code No.:
22   09172019 five (5) minutes prior to the hearing. Counsel shall remain on the line until
23
     such time as the Court joins the call and convenes the proceeding.
24
           IT IS SO ORDERED this 4th day of September, 2019.
25

26

27

28
                                                 ROBERT C. JONES
